Citation Nr: 0717345	
Decision Date: 06/11/07    Archive Date: 06/18/07	

DOCKET NO.  04-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
VARO in Seattle, Washington, that confirmed and continued a 
noncompensable disability rating for hearing loss of the 
veteran's left ear.

A review of the record reveals that service connection is 
also in effect for left otitis media, rated as noncompensably 
disabling, left tympanic membrane perforation, rated as 
noncompensably disabling, and tinnitus, rated as 10 percent 
disabling.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The veteran has level I hearing loss in his service-
connected left ear.  Service connection is not in effect for 
any hearing loss in the right ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.383, 3.385, 4.1-4.7, 
4.21, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5013(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) stated in Dingess/Hartman v. Nicholson, 19 
Vet. App. 403 (2006), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Because the Court's 
decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within VA that 
the analysis employed can be analogously applied to any 
matter that involves any one of the five elements of a 
service connection claim, to include an increased rating 
claim.

In various communications, including one dated in November 
2006, the veteran was provided with notice required by the 
VCAA.  In a November 2006 letter he was told that if he had 
any evidence in his possession that pertained to the claim, 
he was to send it to VA.  He was also informed how VA 
determined a disability rating and how VA determined an 
effective date should a claim be granted.  In December 2006, 
the veteran stated that he had no other information or 
evidence to give VA to substantiate his claim.  He asked that 
the claim be decided as soon as possible.  He did request 
that letters from two social workers and another individual 
be considered.

The record also shows that the veteran was afforded an 
official audiological examination in November 2006.  The 
examination report contains sufficient information to decide 
the issue on appeal at this time.  See  Massey v. Brown, 
7 Vet. App. 204 (1994).

In view of the foregoing, the Board finds that VA's duties to 
notify and assist the veteran have been fulfilled.

Discussion

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), found at 38 C.F.R. Part 4.  Disability 
ratings are intended to compensate for impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155.

Evaluation of a service-connected disorder requires review of 
the entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2006).  If there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

With respect to the veteran's left ear hearing loss claim, 
impaired hearing will be considered a disability for 
compensation purposes only after threshold requirements are 
met.  See 38 C.F.R. § 3.385.  Specifically, impaired hearing 
shall be considered a disability when the auditory thresholds 
in any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz are 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores are 94 percent or less.  
38 C.F.R. § 3.385 (2006).

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test ( Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination  and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 hertz, divided by four.  38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing. Id.   See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the 
numerical designations assigned after audiometric evaluations 
are rendered).

The veteran here is only service connected for hearing loss 
in the left ear.  In this vein, 38 C.F.R. § 3.383(a)(3) 
provides that, where the evidence demonstrates hearing 
impairment in one ear compensable to a degree of 10 percent 
or more as a result of service-connected disability and 
hearing impairment as a result of nonservice-connected 
disability that meets the provisions of 38 C.F.R. § 3.385 in 
the other ear, compensation is payable as if both 
disabilities were service connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.

In the present case, the service-connected left ear hearing 
loss is not evaluated as at least 10 percent disabling.  As 
such, 38 C.F.R. § 3.383 is not for application.  Given this, 
the hearing acuity of the right ear must be considered normal 
for the purposes of evaluating the service-connected 
disability at issue.  VAOPGCPREC 32-97, 62 Fed. Cir. 63, 604 
(July 1, 1997); see also Boyer v. West, 11 Vet. App. 477 
(1998); affirmed Boyer v. West, 211 F.3d 1351 (2006).  
Accordingly, a designation of level I is assigned for the 
right ear.

The record includes undated statements from two social 
workers at a Veterans' Outreach Center in Spokane, 
Washington.  Their statements are to the combined effect that 
the veteran experienced some difficulty in hearing. 

Also of record is a March 2004 communication from an 
individual who stated the veteran was a group leader with a 
group at the Veterans' Outreach Center in Spokane, 
Washington.  He believed that during the past 18 months it 
had become increasingly difficult for the veteran to hear and 
understand comments made to other group members during their 
therapeutic session.  He recalled the veteran continually 
asked for them to repeat comments.

The medical evidence of record includes a report of an 
authorized audiology examination accorded the veteran in 
November 2006.  Reportedly, the veteran's left eardrum 
ruptured during service and resulted in his having hearing 
loss in the ear.  Currently, he complained of difficulty 
hearing what people were saying.  He had to ask people to 
repeat themselves.  Pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
45
50
45
35
30

The average pure tone threshold was 40 decibels with 92 
percent speech recognition.  This translates to a Roman 
numeral designation of level I for the left ear.  As noted 
above, because the right ear is not service connected, the 
right ear is designated a Roman numeral I.  38 C.F.R. 
§ 4.85(f).

Level I for the left ear and level I for the right ear 
equates to a 0 percent disability evaluation.

Table VII is not for application in the instant case because 
the examination does not show that the veteran's pure tone 
threshold was 55 decibels or more in each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz), 
nor was his pure tone threshold 30 or lower at 1,000 Hertz 
and 70 or more at 2,000 Hertz.  See 38 C.F.R. §§ 4.85(c), 
4.86(a).

The Board is not unsympathetic to the veteran's contentions 
regarding the impact of his service-connected left ear 
hearing loss on his daily activities.  The Board has 
considered the statements from the three individuals the 
veteran has submitted.  However, as noted previously, because 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to  
numeric designations assigned after audiometry evaluations 
are rendered, there is no question as to the proper 
evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. 
§ 4.85, tables VI and VII, Diagnostic Code 6100.  Based on 
the results of the audiology examination, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to a compensable disability rating for 
left ear hearing loss.  The veteran may always advance an 
increased rating claim if the severity of his left ear 
hearing loss disability should increase in the future.


ORDER

The appeal is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


